UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1021



HERMIONE WRIGHT,

                                            Plaintiff - Appellant,

          versus

HOME QUARTERS WAREHOUSE, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(MISC-95-48-2)


Submitted:   June 20, 1996                 Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Hermione Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying the

motion for extension of time in which to file a complaint pursuant

to Title VII of the Civil Rights Act of 1964, as amended. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Wright v. Home Quarters Warehouse, Inc., No. MISC-
95-48-2 (E.D. Va. Dec. 4, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2